DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1-18 are currently pending.
Claims 16 and 17 have been withdrawn.
Claims 1-15 and 18 are currently rejected.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit
Claims 1-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Kass, German Patent Publication DE 102 38 915 B3.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kass, German Patent Publication DE 102 38 915 B3 in view of Danielson et al., U.S. Patent Application Publication US 2015/0037571 A1.

Election/Restrictions
Applicant’s request for rejoinder is premature. The Examiner will consider rejoinder when the elected claims are considered allowable.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 1 July 2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 112(d) or fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 depends directly from claim 2 and indirectly from claim 1. Claim 1 already contains the limitations to the lower limit of B2O3 and the upper limit of MgO as recited in claim 3. Therefore claim 3 fails to further limit claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Kass, German Patent Publication DE 102 38 915 B3.
A machine-generated translation of DE 102 38 915 B3 accompanied the previous office action mailed 25 March 2022.  In reciting this rejection, the examiner will cite this translation.
	Kass discloses a glass having the following composition in terms of weight percentages: 70.5-73% of SiO2, 8-10% of B2O3, 4-5.6% of Al2O3, 0-0.5% of Li2O, 7-9% of Na2O, 1.2-2.5% of K2O 0-1% of MgO, 0-2% of CaO, 2-4% of BaO, 0-2% of ZrO2, 0-1 of CeO2, and 0-0.6 of F.  See Abstract and the entire specification, specifically, paragraphs [0014]-[0035]. Kass discloses that refining agents are included in the glass batch and can include CeO2, F, chlorides, and sulfates. See paragraphs [0024]-[0026]. Kass discloses the glass has a coefficient of thermal expansion of 5.8-7.0 x 10-6/K. See paragraph [0037]. Kass discloses the glass is chemically resistant and has hydrolytic class of class 1 or less than 31 µg Na2O/g, and acid resistance of at least class 2 or less than 1.5 mg/dm2, and an alkali resistance of at least class 2 or less than 1.75 mg/dm2. See paragraphs [0001] and [0030]-[0032]. Kass discloses that the glass is resistant to crystallization. See paragraph [0039]. Kass discloses that the glass is used for pharmaceutical packaging. See paragraph [0002].  The compositional ranges of Kass are sufficiently specific to anticipate the glass as recited in claims 1-14 and 18. See MPEP 2131.03. Furthermore, Kass discloses Examples A1, which anticipate the compositional and property ranges of ranges of claims 1-3, 7, 8, 11, 13, 14, and 18. See Table 1 and the below table which shows the composition converted to weight percentages.

Mol%
A1
A2
V1
V2
V3
SiO2 
76.8
76.6
76.9
77.2
73.6
B2O3 
8.2
8.1
9.1
4.7
7.8
Al2O3 
3.1
3.1
3.8
2.9
2.7
Li2O 
0
0.6
0
0
0
Na2O 
8.3
7.9
7.4
9.0
10.2
K2O 
1.2
1.5
0.9
1.4
2.1
MgO 
0.3
0
0
0
0.2
CaO 
0.6
0.3
1.3
3.8
2.6
SrO 
0
0
0
0
0
BaO 
1.4
1.0
0.7
1.0
0.9
ZrO2 
0
0.8
0
0
0
CeO2 
0.07
0
0
0
0
MgO+CaO 
0.9
0.3
1.3
3.8
2.8
B2O3+Al2O3 
11.3
11.2
12.9
7.6
10.4
B2O3/(B2O3+Al2O3)
0.7
0.7
0.7
0.6
0.7
B2O3/Na2O 
1.0
1.0
1.2
0.5
0.8
B2O3/MgO 
25.76






However, Kass does not disclose any examples that anticipate claims 4-6, 9, 10, and 12.
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Kass overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Kass would inherently possess the properties recited in claim 5, 6, 9, and 10. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claim Mapping Chart of Instant Claims to Kass DE 102 38 915 B3
Instant Claims
Limitation of the instant claim
Range of the instant limitation in mol.%
Ex. A1 of Kass in mol%
Range in mol% of the examples of Kass
Range in wt% of Kass
Paragraphs and/or Examples Kass meets the limitation  in terms of wt. %
1
Borosilicate Glass




1
SiO2 
65-80
76.8
73.6-77.2
70.5-73
Paragraph [0014] & Example A1
1
B2O3 
3-10
8.2
4.7-9.1
8-10
Paragraph [0015] & Example A1
3
B2O3 
≥3




18
B2O3 
3.6-8.5




1
Al2O3 
3-8
3.1
2.7-3.8
4-5.6
Paragraph [0016] & Example A1
11
Li2O
0-2.5
0
0-0.6
0-0.5
Paragraph [0018] & Example A1
1
Na2O 
8-12.5
8.3
7.4-10.2
7-9
Paragraph [0018] & Example A1
11
K2O  
0-2
1.2
0.9-2.1
1.2-2.5
Paragraph [0018] & Example A1
1
MgO 
0-3.2
0.3
0-0.3
0-1
Paragraph [0020] & Example A1
2
MgO 
>0-3.2




3
MgO
>0-3.2




5
MgO 
>0 - ≤3.2




8
CaO 
>0
0.6
0.3-3.8
0-2
Paragraph [0020] & Example A1
11
CaO
0-2.5




12
Refining agent
0.01-2
0.07
0-0.07
0-1
Paragraphs [0024]-[0026] & Example A1
8
MgO+CaO 
0-<4
0.9
0.3-3.8

Example A1
13
B2O3/(B2O3+Al2O3)
≥0.3
0.7
0.6-0.7

Example A1
1
B2O3/Na2O 
<1.20
1.0
0.5-1.2

Example A1
14
B2O3/Na2O 
≥0.1




2
B2O3/MgO 
≥1.4
25.8
0-25.8

Example A1 – Claim 2
4
B2O3/MgO
1.4 - <10




15
Compressive stress layer
>400 MPa
N.M.
N.M.
N.M.

15
Depth of layer
>20 µm
N.M.
N.M.
N.M.

1
Diffusivity
6-25 µm2/hr
N.M.
N.M.
N.M.

6
Diffusivity
6.3-20.5 µm2/h




1
Hydrolytic resistance
HGA1
1
Class 1
Class 1
Paragraphs [0030] & [0033] & Example A1
5
Compaction
20-70 µm per 100 mm
N.M.
N.M.
N.M.

7
Coefficient of thermal expansion
5.1 - 7.3 x 10-6/K
6.3 x 10-6 /K
5.8-7.0 x 10-6 /K
5.8-7.0 x 10-6 /K
Paragraph [0037] & Example A1
9
Crystallization rate
≤0.1 µm/min
N.M.
N.M.
N.M.

10
Young’s Modulus/density
≥303 x 106 m2/s2
N.M.
N.M.
N.M.


N.M. means Not Measured

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kass, German Patent Publication DE 102 38 915 B3 in view of Danielson et al., U.S. Patent Application Publication US 2015/0037571 A1.
	A machine-generated translation of DE 102 38 915 B3 accompanied the previous office action mailed 25 March 2022.  In reciting this rejection, the examiner will cite this translation.
	Kass teaches a glass having the following composition in terms of weight percentages: 70.5-73% of SiO2, 8-10% of B2O3, 4-5.6% of Al2O3, 0-0.5% of Li2O, 7-9% of Na2O, 1.2-2.5% of K2O 0-1% of MgO, 0-2% of CaO, 2-4% of BaO, 0-2% of ZrO2, 0-1 of CeO2, and 0-0.6 of F.  See Abstract and the entire specification, specifically, paragraphs [0014]-[0035]. Kass teaches that refining agents are included in the glass batch and can include CeO2, F, chlorides, and sulfates. See paragraphs [0024]-[0026]. Kass teaches the glass has a coefficient of thermal expansion of 5.8-7.0 x 10-6/K. See paragraph [0037]. Kass teaches the glass is chemically resistant and has hydrolytic class of class 1 or less than 31 µg Na2O/g, and acid resistance of at least class 2 or less than 1.5 mg/dm2, and an alkali resistance of at least class 2 or less than 1.75 mg/dm2. See paragraphs [0001] and [0030]-[0032]. Kass teaches that the glass is resistant to crystallization. See paragraph [0039].  Kass teaches that the glass is used for pharmaceutical packaging. See paragraph [0002].  
Kass fails to teach that the glass has undergone ion exchange to be chemically strengthened.
Danielson et al. teach a glass similar to Schott having the following composition in terms of mole percentages: 67-80% of SiO2, 0-4% of B2O3, 2-10% of Al2O3, 2-15% of Na2O, 0-3% of K2O, 3-8% of MgO, 0-6% of CaO, 0-1% of ZrO2, 0-2% of ZnO, 0-1% of TiO2, and 0-1% fining agents such as: SnO2, Cl-, and/or As2O3. See Abstract and the entire specification, specifically, paragraphs [0036]-[0053]. Danielson et al. teach the glass has a very high hydrolytic resistance having a class 1 hydrolytic resistance (HGA1) being ≤62 µg of Na2O/g based in ISO 720 standard. See paragraph [0068]. Danielson et al. teach the glass has a diffusivity of ≥16µm2/hr, even ≥600 µm2/hr. See paragraph [0062]. Danielson et al. teach the glass has a coefficient of thermal expansion of  less than or equal to 7.0 x 10-6/K. See paragraph [0042].  Danielson et al. teach the glass has coefficient of thermal expansion of 4.8-5.6x 10-6/K. See paragraph [0064]. Danielson et al. teach the glass under goes an ion exchange process to chemically strengthen the glass which results in the glass having a depth of layer (DOL) of >10µm or even >100µm and a compressive stress layer having a compressive stress of ≥250MPa even ≥350 MPa.  See paragraphs [0054] and [0055]. Danielson et al. teach the glass is used for pharmaceutical packaging.  See paragraphs [0005]-[0009] and [0072].   
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a borosilicate glass composition comprising Na2O for a pharmaceutical packaging of Kass as suggested by Danielson et al. because the resultant pharmaceutical packaging would have the superior mechanical strength as taught by Danielson.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The additional references cited previously on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above. Specifically, US 2003/0087745 A1, examples A1, A3, A4, A5, A10, and A12.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
26 July 2022